DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 16, 2022 has been entered.  Claims 10-15 remain pending in the application.  Claims 1-9 are canceled.  Applicant’s amendments to the claims has overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed May 20, 2022.
Allowable Subject Matter
Claims 10-15 allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 10, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “said sliding frame having a transportation position, said sliding frame having an integrated transportation lock at a top end of each of said lateral side walls said sliding frame being formed of sheet metal having an aperture laser cut directly in said sheet metal and formed as a screw mount for said integrated transportation lock”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hulst (US20140007509A1) teaches a window assembly for a vehicle with side frame members including upper and lower guide elements in channels with stops to retain the window in a selected position.
Pretzer et al. (US10167664B2) teaches a window assembly for a vehicle with side frame members including guide elements in channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/               Primary Examiner, Art Unit 3612                                                                                                                                                                                         



/J.E.H./Examiner, Art Unit 3612